Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  Rehearing No. 593                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
  September 20, 2013                                                                                        Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano,
  144579(61)                                                                                                           Justices




  BRENT HARRIS,
           Plaintiff-Appellee,                                       SC: 144579
                                                                     COA: 300256
  v                                                                  Oakland CC: 2009-102219-NF

  AUTO CLUB INSURANCE ASSOCIATION,
           Defendant/Third Party Plaintiff
           -Appellee,

  and

  BLUE CROSS BLUE SHIELD OF MICHIGAN
             Third Party Defendant-Appellant.
  ______________________________/

        On order of the Court, the motion for rehearing is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                September 20, 2013
                                                                                Clerk